CANWEST MEDIAWORKS INC. CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED NOVEMBER 30, 2007 and 2006 (UNAUDITED) PricewaterhouseCoopers LLP Chartered Accountants One Lombard Place, Suite 2300 Winnipeg, Manitoba Canada R3B 0X6 Telephone +1 (204) 926 2400 Facsimile +1 (204) 944 1020 January 10, 2008 To the Audit Committee of CanWest MediaWorks Inc. In accordance with our engagement letter dated August 16, 2007, we have reviewed the accompanying interim consolidated balance sheet of CanWest MediaWorks Inc. (the “Company”) as at November30, 2007 and the related interim consolidated statements of earnings, comprehensive income, retained earnings and cash flows for the three month periods ended November 30, 2007 and 2006.These interim consolidated financial statements are the responsibility of the Company’s management. We performed our review in accordance with Canadian generally accepted standards for a review of interim financial statements by an entity’s auditor and with standards of the Public Company Accounting Oversight Board (United States).Such an interim review consists principally of applying analytical procedures to financial data, and making enquiries of, and having discussions with, persons responsible forfinancial and accounting matters.An interim review is substantially less in scope than an audit, whose objective is the expression of an opinion regarding the financial statements; accordingly, we do not express such an opinion.An interim review does not provide assurance that we would become aware of any or all significant matters that might be identified in an audit. Based on our review, we are not aware of any material modification that needs to be made for these interim consolidated financial statements to be in accordance with Canadian generally accepted accounting principles. This report is solely for the use of the Audit Committee of the Company to assist it in discharging its regulatory obligation to review these interim consolidated financial statements, and should not be used for any other purpose.Any use that a third party makes of this report, or any reliance or decisions made based on it, are the responsibility of such third parties.We accept no responsibility for loss or damages, if any, suffered by any third party as a result of decisions made or actions taken based on this report. Chartered Accountants PricewaterhouseCoopers refers to the Canadian firm of PricewaterhouseCoopers LLP and the other member firms of PricewaterhouseCoopers International Limited, each of which is a separate and independent legal entity. CANWEST MEDIAWORKS INC. CONSOLIDATED STATEMENTS OF EARNINGS (UNAUDITED) (In thousands of Canadian dollars except as otherwise noted) For the three months ended November 30, November 30, 2007 2006 (Revised note 9) Revenue 867,739 804,857 Operating expenses 418,423 396,873 Selling, general and administrative expenses 215,755 199,484 Restructuring expenses (note 5) 11,645 - 221,916 208,500 Amortization of intangibles 2,431 1,038 Amortization of property and equipment 24,763 21,874 Other amortization 293 571 Operating income 194,429 185,017 Interest expense (82,259 ) (42,048 ) Accretion of long term liabilities (note 8) (23,881 ) - Interest income (note 4) 16,373 1,580 Amortization of deferred financing costs - (2,411 ) Interest rate and foreign currency swap gains (losses) (27,759 ) 8,779 Foreign exchange gains (note 4) 6,081 2,877 Investment gains, losses and write-downs (61 ) 10 82,923 153,804 Provision for income taxes (note 6) 35,202 53,326 Earnings before the following 47,721 100,478 Minority interest (28,679 ) (41,179 ) IInterest in earnings of equity accounted affiliates (note 4) 19,836 363 Realized currency translation adjustments - (425 ) Net earnings from continuing operations 38,878 59,237 Earnings from discontinued operations (note 9) - 7,085 Net earnings for the period 38,878 66,322 The notes constitute an integral part of the consolidated financial statements. CANWEST MEDIAWORKS INC. CONSOLIDATED BALANCE SHEETS (UNAUDITED) (In thousands of Canadian dollars) As at November 30, As at August 31, 2007 2007 ASSETS Current Assets Cash 102,891 136,614 Accounts receivable 661,008 492,597 Inventory 8,069 8,907 Investment in broadcast rights 186,316 169,614 Future income taxes 24,806 16,824 Other current assets 32,265 45,035 1,015,355 869,591 Other investments (note 4) 1,547,971 1,534,920 Investment in broadcast rights 58,393 39,001 Due from parent and affiliated companies (note 13) 56,433 55,947 Property and equipment 672,155 667,228 Future income taxes 191,216 186,803 Other assets 39,861 93,436 Intangible assets 1,294,406 1,287,962 Goodwill 2,342,195 2,336,735 7,217,985 7,071,623 LIABILITIES Current Liabilities Accounts payable 201,248 214,956 Accrued liabilities 326,596 331,228 Income taxes payable 71,650 59,658 Broadcast rights payable 91,021 65,980 Deferred revenue 42,868 42,167 Future income taxes 37,098 38,153 Current portion of long term debt and obligations under capital leases 12,451 11,045 Current portion of interest rate and foreign currency swap liabilities on hedging activities 24,987 - Current portion of interest rate and foreign currency swap liabilities 10,471 - 818,390 763,187 Long term debt (note 7) 3,266,798 3,589,947 Interest rate and foreign currency swap liabilities on hedging activity 361,814 - Interest rate and foreign currency swap liabilities 157,215 151,936 Obligations under capital leases 9,871 11,381 Other accrued liabilities 195,389 189,070 Future income taxes 106,197 105,530 Puttable interest in subsidiary (note 8) 507,449 483,568 Minority interests 73,644 45,682 5,496,767 5,340,301 Contingencies (note 15) SHAREHOLDERS’ EQUITY Capital stock 438,838 438,838 Contributed surplus 132,953 132,953 Retained earnings 1,203,248 1,165,316 Accumulated other comprehensive loss (notes 2 and 10) (53,821 ) (5,785 ) 1,149,427 1,159,531 1,721,218 1,731,322 7,217,985 7,071,623 The notes constitute an integral part of the consolidated financial statements. CANWEST MEDIAWORKS INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) (In thousand of Canadian dollars) For the three months ended November 30, November 30, 2007 2006 Net earnings for the period 38,878 66,322 Other comprehensive income Unrealized foreign currency translation gains on net assets of self-sustaining foreign operations 457 8,441 Realized foreign currency translation losses on net assets of self-sustaining foreign operations - 425 Foreign currency translation adjustment 457 8,866 Change in fair value of foreign currency and interest rate swap designated as cash flow hedges (net of tax of $7,875) (16,736 ) - Unrealized loss on available-for-sale investment (net of tax of nil) (8,370 ) - Comprehensive income for the period 14,229 75,188 CONSOLIDATED STATEMENTS OF RETAINED EARNINGS (UNAUDITED) (In thousands of Canadian dollars) For the three months ended November 30, November 30, 2007 2006 Retained earnings - beginning of period as previously stated 1,165,316 884,205 Adoption of new accounting policies (net of tax of $0.5 million) (note 2) (946 ) - 1,164,370 884,205 Net earnings for the period 38,878 66,322 Retained earnings - end of period 1,203,248 950,527 The notes constitute an integral part of the consolidated financial statements. CANWEST MEDIAWORKS INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (In thousands of Canadian dollars) For the three months ended November 30, November 30, 2007 2006 (Revised note 9) CASH GENERATED (UTILIZED) BY: OPERATING ACTIVITIES Net earnings for the period 38,878 66,322 Earnings from discontinued operations for the period - (7,085 ) Items not affecting cash Amortization 27,487 25,894 Net non-cash interest expense (income) 5,088 (948 ) Accretion expense 23,881 - Future income taxes 8,291 19,337 Realized currency translation adjustments - 425 Interest rate and foreign currency swap (gains) losses net of settlements 15,254 (7,396 ) Investment gains, losses and write-downs 61 (10 ) Pension expense in excess of employer contributions 1,380 2,387 Minority interests 28,679 41,179 Earnings from equity accounted affiliates (19,836 ) (363 ) Foreign exchange gains (8,243 ) (2,525 ) Stock based compensation expense (note 11) 758 815 121,678 138,032 Changes in non-cash operating accounts (114,332 ) (166,868 ) Cash flows from operating activities of continuing operations 7,346 (28,836 ) Cash flows from operating activities of discontinued operations - 16,437 Cash flows from operating activities 7,346 (12,399 ) INVESTING ACTIVITIES Other investments (4,645 ) (1,487 ) Investment in broadcast licenses - (338 ) Acquisitions (note 3) - (8,794 ) Payment of acquisition costs (44,286 ) - Advances to subsidiaries in trust (13,939 ) - Proceeds from sale of property and equipment 11 876 Purchase of property and equipment (27,944 ) (18,984 ) Advances to parent and affiliated companies (note 13) (1,244 ) (371 ) Investing activities of discontinued operations - (2,850 ) (92,047 ) (31,858 ) FINANCING ACTIVITIES Repayment of long term debt (1,250 ) - Advances (repayments) of revolving facilities, net of financing costs 58,105 (162,795 ) Increase in bank indebtedness - 16,792 Swap recouponing payments (5,000 ) - Payments of capital leases (1,344 ) (1,161 ) Payment of distributions to minority interest (790 ) (12,886 ) Financing activities from discontinued operations - (8,725 ) 49,721 (168,775 ) Foreign exchange gain on cash denominated in foreigncurrencies 1,257 1,442 Net change in cash (33,723 ) (211,590 ) Cash – beginning of period 136,614 283,374 Cash – end of period 102,891 71,784 The notes constitute an integral part of the consolidated financial statements. CANWEST MEDIAWORKS INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED NOVEMBER 30, 2 (UNAUDITED) (In thousands of Canadian dollars except as otherwise noted) 1.SIGNIFICANT ACCOUNTING POLICIES On November 18, 2004, 3815668 Canada Inc. amalgamated with its wholly-owned subsidiary CanWest Media Inc. and was renamed CanWest Media Inc. On September 1, 2005, CanWest Media Inc. amalgamated with twelve related companies and renamed as CanWest MediaWorks Inc. CanWest MediaWorks Inc. (“the Company”) and its predecessor companies are wholly-owned subsidiaries of CanWest Global Communications Corp. (“CanWest”).These transactions have been accounted for on a “continuity of interests” basis.These financial statements reflect the consolidated financial position and consolidated results of all the amalgamated companies for all periods prior to the transaction dates. The Company is an international media company with interests in conventional television, specialty cable channels, out-of-home advertising, publications and websites in Canada, Australia, Turkey, the United Kingdom and the United States.The Company’s operating segments include television, publishing, radio and outdoor advertising.In Canada, the television segment includes the operation of the Global Television Network, TVtropolis, and various other conventional and specialty channels.The Company holds a 67% voting interest and a 35% equity interest in CW Investments Co. (“CW Investments”), the parent of CW Media Holdings Inc. (“CW Media”), which indirectly holds interests in 18 Canadian specialty television channels and is presented as the CW Media segment.The Company consolidates 100% of CW Investments as the 65% interest held by Goldman Sachs Capital Partners (“Goldman Sachs”) is classified as a financial liability (“Puttable interest in a subsidiary”).Certain operations held by CW Media are held in trust and operated by a trustee pending Canadian Radio-television and Telecommunications Commission (“CRTC”) approval of the transaction (note 17).While in trust, these entities are accounted using the equity basis of accounting whereby the investment is initially recorded at cost and the carrying value is adjusted for post acquisition earnings.The Australian television segment includes Ten Network Holdings Limited’s (“Ten Holdings”) Ten Television Network (“Network Ten”). The publishing segment includes the publication of a number of newspapers and magazines, including metropolitan daily newspapers, the
